      Case
  AO 435            4:17-cr-00208-MAC-CAN Document 109 Filed 01/15/19 Page 1FOR
                                                                             of COURT
                                                                                1 PageID   #: 2630
                                                                                      USE ONLY
                                                     ADMINISTRATIVE OFFICE OF TH E UNITED STATES COURTS
(Rev. 04118)
                                                                                                                               DUE DATE:
                                                                       TRANSCRIPT ORDER
Please Read fmrmcrlons:
l.NAM E                                                                                    2. PHONE NUMBER                     3. DATE
    James P. Whalen                                                                        (214) 368-2560                      1/15/2019
4, DELIV ERY ADDR ESS OR EMAIL                                                             5. CITY                             6. STAT!:':    , 7. ZIP CODE
    info@whalenlawoffice .com                                                              Frisco                              TX               75035
8. CASE NUMBER                                  , 9. JUDGE                                                         DATES OF PROCEEDINGS
    4:17-cr-208                                   Crone                                    10. FROM 7/10/2018            I I. TO 7/10/2018
12. CASE NAME                                                                                               LOCATION OF PROC EED INGS
    USA v . Provines                                                                       13 . CITY                     14. STATE TX
15. ORDER FOR
D   APPEA L                                      D CRIMINAL                                IB) CRIMINAL JUSTICE ACT            D BANKRUPTCY
D NON-APPEAL                                     O       c1v1L                             D IN FORMA PAUP ER IS               D OTHER
16, TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is reques ted)

                     PORTIONS                                          DATE(S)                          PORTION(S)                           DATE(S)
       VOIR DIRE                                                                           XI TESTIMONY (Specify Witness)      07/10/2018
       OPENING STATEMENT (Plaintift)                                                       Cesaria Marauez
       OPENING STATEMENT (Defendant)
-      CLOSING ARGUMENT (Plaintiff)                                                          I   PRE-TRIAL PROCEEDING (Spcy)
~

       CLOSING ARGUMENT (Defendant)
       OPINION OF COURT
       JURY INSTRUCTIONS                                                                    ] OTHER (Specify)
       SENTENCING
       BAIL HEARING
                                                                                      17. ORDER
                               ORIGINAL                                    ADDITIONAL
    CATEGORY            (Includes Ce1tified Copy to       FIRST COPY                              NO. OF PAGES ESTIMATE                      COSTS
                      Clerk for Records of the Co111t\                         COPIES
                                                                          NO , OF COPIES
     ORDINARY                       n                            n
                                                                          NO. OF COPIES
        14-Dav                      n                            n
                                                                          NO. OF COPIES
     f'XPF.DITED                    D                            D        NO. OF COPIES
        3-Dav                       n                            lxl
                                                                          NO. OF COPIES
        DAILY                       n                            n
                                                                          NO OF COPIES
       HOURLY                       n                            n
      REALTIME                      n                            n
                         CERTI FICATION (18. & 19.)
               By signing below, I certify that I will pay all charges                               ESTIMATE TOT AL
                            Cdeoosit olus additional).                                                                                        0.00
    18. SIGNATURE                                                                          PROCESSED BY
    /s/ James P. Whalen
    19. DATE                                                                               PHONE NUMBER
    1/15/2019
TRANSCRIPT TO BE PREPARED BY                                                               COURT ADDRESS



                                                             DATE                BY
nRnr:R Rr:rr:1vr:n

    DEPOSIT PAID                                                                           DEPOSIT PAID

    TRANSCRIPT ORDERED                                                                     TOTAL CHARGES                                      0.00

TRANSCRIPT RECEIVED                                                                        LESS DEPOSIT                                       0.00
ORDERJNG PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                                      TOTAL REFUNDED

    PARTY RECEIVED TRANSCRIPT                                                              TOTAL DUE                                          0.00
                 DISTRIBUTION:             COURT COPY             TRANSCRIPTION COPY       ORDER RECEll'f       ORDER COPY
